CRAWLEY, Judge,
dissenting.
I dissent. This court should not remand the cause for the trial court to apply the Ex parte McLendon, 455 So.2d 863 (Ala.1984), standard. Instead, this court should apply the McLendon standard to the evidence contained in the record. See Ex parte Breedlove, 673 So.2d 415 (Ala.1995); West v. Rambo, 786 So.2d 1138 (Ala.Civ.App.2000).
By reviewing the evidence and applying the McLendon standard, this court would not be usurping the trial court’s function; we would be checking for harmless error. Here, the trial court erred by using the less stringent “best interests” standard, but if its order could be upheld under the more stringent McLendon standard, then the error would be harmless.